Citation Nr: 0503833	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  02-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1958 to October 
1958.  The veteran also served in the Army Reserve, to 
include active duty for training from May 1956 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issue of service connection for duodenal ulcer, based on 
a de novo review of the record is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On December 28, 1981, the RO denied entitlement to 
service connection for duodenal ulcer.  The veteran was 
properly notified of his appellate rights, but he did not 
file an appeal.

2.  The evidence received since the unappealed December 1981 
rating decisions relates to an unestablished fact necessary 
to substantiate the claim.


CONCLUSION OF LAW

The evidence received since the December 28, 1981 RO decision 
which denied entitlement to service connection for duodenal 
ulcer is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2004).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, which is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The Board notes that 38 C.F.R. § 3.156 as amended revised the 
standard for finding new and material evidence.  This change 
in the law is applicable in this case because the veteran's 
claim was filed after August 29, 2001, the effective date of 
the amendment; specifically, his petition to reopen a claim 
of service connection for duodenal ulcer, was received at the 
RO in October 2001.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).

For the purpose of reopening the veteran's claim only, the 
Board finds that the requirements of the VCAA have been 
satisfied. 

Factual Background

The veteran's August 1958 enlistment medical examination was 
negative for a duodenal ulcer.  Service medical records from 
September 1958 indicate that the veteran had a history of 
perforation of duodenal ulcer prior to active duty in May 
1958, which gradually increased in pain in September 1958.  A 
diagnosis of duodenal ulcer was made in September 1958.  An 
October 1958 medical board found that the veteran's duodenal 
ulcer existed prior to active duty and was not permanently 
aggravated by active duty. 

A treatment report from a private doctor indicates that in 
August 1961, the veteran reported that he had ulcers, and 
requested stomach medicine.  He was not examined or 
hospitalized at that time.  In August 1962, the veteran was 
examined.  He reported that his stomach was better.  

A treatment report from a private doctor indicates that from 
June to July 1973, the veteran was admitted with a diagnosis 
of duodenal ulcer, gastro-intestinal hemorrhage.  The veteran 
was treated and referred to a general surgeon for surgery.

A letter from a private doctor, dated July 1981, indicates 
that the veteran underwent vagotomy and hemigastrectomy in 
July 1973.  

A letter from a private doctor, dated July 1981, indicates 
that the veteran was seen since 1967 for an ulcerated 
stomach.  

A December 4, 1981 RO decision denied the veteran's claim for 
service connection for duodenal ulcer.  At that time the RO 
determined that the duodenal ulcer pre-existed service and 
was not aggravated by service. The RO notified the veteran of 
the December 4, 1981 determination by letter dated that same 
month.  

Subsequently received were medical records showing treatment 
for a stomach disorder during 1962.  A December 1981 letter 
from a private doctor indicates that the veteran underwent 
subtotal gastrectomy and vagotomy in June 1973.  It was noted 
that the veteran's last visit concerning his stomach was in 
November 1973, at which time he was completely asymptomatic.

A December 18, 1981 RO decision denied the veteran's claim 
for service connection for duodenal ulcer.  The RO notified 
the veteran of the December 18, 1981 determination by letter 
dated that same month.  

Subsequently received were private medical records showing 
treatment for the several problems, including his ulcer, from 
1970 to 1981. On December 28, 1981, the RO denied the 
veteran's claim for service connection for duodenal ulcer.  
The RO notified the veteran of that decision by letter dated 
in January 1982.  The veteran did not initiate an appeal with 
regard to the December 1981 decisions, which are now final.  
38 U.S.C.A. § 7105(c).  However, the appellant may reopen his 
claim by submitting new and material evidence.  38 U.S.C.A. § 
5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The additional evidence submitted subsequent to the December 
1981 rating decisions wherein the RO denied entitlement to 
service connection for duodenal ulcer, is reported in 
pertinent part below.

A July 1973 private treatment report indicates that the 
veteran underwent elective gastrectomy and vagotomy.

A November 2001 statement was submitted by G.M., a friend of 
the veteran.  The statement noted that the veteran had 
ruptured ulcers in the spring of 1959.

A December 2001 statement was submitted by L.S., a friend of 
the veteran.  The statement noted that the veteran had 
ruptured ulcers in the spring of 1959.

A December 2001 statement was submitted by H.N., a friend of 
the veteran.  The statement noted that the veteran had 
ruptured ulcers in the spring of 1959.

A December 2001 statement was submitted by P.F., a friend of 
the veteran.  The statement noted that the veteran had 
ruptured ulcers in the spring of 1959.

A letter from a private doctor, dated October 2004, indicates 
that the veteran had been troubled by ulcer disease off and 
on for the 16 years he had been in the doctor's care.  It was 
noted that the veteran reported that he had some heartburn 
prior to entering into service, but he stated that he had 
never had any bleeding from the ulcer before entering the 
service.  It was noted that the veteran reported that he felt 
that his symptoms got markedly worse since he went into 
service.  It was noted that it appeared that the veteran's 
symptoms did worsen fairly quickly while he was in service.  
The letter indicated that in July 1973, the veteran had a 
major GI bleed and had a vagotomy and hemigastrectomy.  While 
in ICU, he had a severe hypertensive crisis and nearly died, 
his systolic pressure was greater than 290.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002). A veteran, who had 
wartime service or peacetime service, after December 31, 
1946, is presumed to be in sound condition except for those 
defects noted when examined and accepted for service. Clear 
and unmistakable evidence that a disability which was 
manifested in service, but existed before service, will rebut 
the presumption. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2004).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service. This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).

The Board finds that the evidence received since the December 
1981 RO decision is new and material.  Specifically, the four 
statements from friends of the veteran indicate that the 
veteran had in increase in symptoms associated with his ulcer 
in 1959, shortly after his release from active duty.  This 
evidence bears directly on the issue of aggravation.  
Accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for duodenal ulcer is 
reopened, and to this extent only, the claim is granted.  


REMAND

Having reopened the veteran's claim for service connection 
for duodenal ulcer, the case must now be considered based on 
a de novo review of the record.

In this regard, the service medical records show that the 
entrance examination showed no pertinent abnormality.  An 
October 1958 medical board found that the veteran's duodenal 
ulcer existed prior to active duty and was not permanently 
aggravated by active duty.  The post service medical records 
show continued treatment for the ulcer.  As such, the Board 
finds that a specialized VA examination is warranted. 

In an August 2004 statement the veteran referenced medical 
evidence, which apparently had been obtained by the 
representative.  In December 2004 the Board received records 
from Primary Care Associates dated in October 2004.  It is 
unclear whether these were the medical records referenced by 
the veteran.  Also, the RO has n not had the opportunity to 
review these medical records

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
duodenal ulcer not previously submitted, 
to include any treatment records prior to 
his entry into active duty, and 
immediately after active duty in 1959, 
and any medical records referred to in 
the veteran's August 2004 statement which 
are not on file.

2.  Thereafter, the RO is requested make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
examined by a medical doctor who 
specializes in gastroenterology.  All 
necessary tests should be conducted.  The 
examiner is requested to review the 
claims folder in conjunction with the 
examination. Following the examination 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that duodenal ulcer is related to 
service.  

If it is determined that the duodenal 
ulcer pre-existed service, the examiner 
is requested to render an opinion as to 
whether it is as likely as not that the 
preservice duodenal ulcer underwent a 
chronic increase in severity beyond the 
normal progression during active duty.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

3.  Thereafter, the RO should readjudicate 
the appellant's claim on a de novo basis.  If 
the benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should then 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


